DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-8 are objected to because of the following informalities:
Claim 1, line 10, should recites “and a condenser (10),“ and should recite - - and a condenser (10); and - - to clearly indicate that the following limitations are directed to the vapor compression circulation loop and not the pump-driven two-phase circulation loop.
Claim 1, line 19, recites “the passage” and should recite “a second passage” is clearly indicate that this is not the “first passage” from line 18.
Claim 1, line 22, recites “the passage” and should recite “a third passage” is clearly indicate that this is not the “first passage” from line 18.
Claim 1, line 24, recites “its temperature as its pressure drops” and should recite - - the liquid-phase refrigerant temperature as the liquid phase-refrigerant pressure drops - - for clarity.
Claim 1, line 27, recites “after it” and should recite - - after the refrigerant - - for clarity.
Claim 1, line 31, recites “heat” and should recite - - the heat - - for proper antecedent basis.
Claims 1, line 32, should recite “the third passage” for consistency.
Claim 1, line 34, should recite “the first passage” for consistency.
Claim 1, line 35, should recites “the second passage” for consistency.
Claim 1, line 37, recites “its temperature as its pressure drops” and should recite “the liquid-phase refrigerant temperature as the liquid phase-refrigerant pressure drops” for clarity.
Claim 1, line 40, recites “after it” and should recite - - after the refrigerant - - for clarity.
Claim 1, line 41, recites “through pipeline” and should recite - - through a pipeline - - for proper antecedent basis and grammar.
Claim 1, last line, recites “heat” and should recite “the heat” for proper antecedent basis.
Claim 2, line 6, recites “the horizontal direction” and should recite - - a horizontal direction - - .
Claim 3, line 3 and 4, recite “the position of the refrigerant storage tank in the direction of gravity is lower than the condenser, and the position of the liquid pump” and should recite - - a position of the refrigerant storage tank in the direction of gravity is lower than the condenser, and a position of the liquid pump - - for proper antecedent basis.
Claim 6, line 4, recites “plate heat exchanger is selected as the heat exchanger” and should recite - - a plate heat exchanger - - for proper antecedent basis.
Claim 7, line 3, recites “the top of the cabinet or the back of the cabinet”.  For purposes of examination - - a top of the cabinet or a back of the cabinet - - for proper antecedent basis.
Appropriate correction is required.
	Claims 2-8 are objected to as being dependent from an objected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, line 18, recites “the passage connecting air-cooling evaporator to the compressor”.  However, it is unclear as to what “passage” is being referred thereto as there is no antecedent basis for the “passage”.  For purposes of examination “the passage” will be considered - - a first passage - - .
	Claim 1, line 10, recites “a Y-type three way-valve”.  Per MPEP 2173.05(b), section III, paragraph E, “The addition of the word "type" to an otherwise definite expression…extends the scope of the expression so as to render it indefinite.”  For purposes of examination “a Y-type three-way valve” will be considered - - a Y three way-valve - - .	 Lines 14, 20, 22, 28, 34, 36, 45 of claim 1 will also be considered - - Y three way-valve - - .
	Claim 1, line 24, recites “the heat”. However, it is unclear as to what “heat” is being referred thereto as there is no antecedent basis for the “heat”.  For purposes of examination “the heat” will be considered - - heat passage - - .
	Claim 1, line 41, recites “the inlet of the compressor”.  However, it is unclear as to what “inlet” is being referred thereto as there is no antecedent basis for the “inlet”.  For purposes of examination “the inlet of the compressor” will be considered - - an inlet of the compressor - - .
	Claim 2, line 6, recites “flows to the motherboard of each layer”.  However, it is unclear what the “motherboards of each layer” is referring thereto as there is a lack of antecedent basis for “motherboard” and “layers”.  For purposes of examination “wherein: in the air circulation loop, hot air (3-3), driven by the fan (11), passes through the air- cooling evaporator, where the heat carried by the hot air is absorbed by the refrigerant and the hot air is cooled to become cold air (3-1), which, by closed cabinet (13), flows to the motherboards (3-2) of each layer” will be considered - - wherein the cabinet comprises a plurality of layers of server heat dissipation units, wherein each server heat dissipation unit includes a motherboard;
wherein: in the air circulation loop, hot air (3-3), driven by the fan (11), passes through the air-cooling evaporator, where the heat carried by the hot air is absorbed by the refrigerant and the hot air is cooled to become cold air (3-1), which, by closed cabinet (13), flows to the motherboards (3-2) of each layer - - .
 Claim 2, lines 8 and 9, recite “the main boards”.  However, it is unclear if “the main board” is referring to the “motherboard” as there is a lack of antecedent basis for “main board”.  For purposes of examination “the main board” will be considered - - the motherboard - - .
Claim 2, line 9, recites “absorb the heat of the secondary heating element”.  However, it is unclear what the “the secondary heating element” is referring thereto as there is a lack of antecedent basis for the “secondary heating element”.  For purposes of examination “absorb the heat of the secondary heating element” will be considered - - absorb heat of a secondary heating element - - .
Claim 2, last line, recites “dissipate heat”.  However it is unclear if this is referring to the heat from the secondary component or from another source.  For purposes of examination “dissipate heat” will be considered - - dissipate heat of the secondary heating element - - .
Claim 4, line 1, recites “the refrigerant pipeline”.  However it is unclear if this is the same pipeline from claim 1.  For purposes of examination “the refrigerant pipeline” will be considered - - the pipeline - - .
Claim 4, lines 3-4, recite “the inlet of server heat dissipation unit (105) of each layer”.  However it is unclear as to what “inlet” is being refereed thereto as there is a lack of antecedent basis for the “inlet”.  For purposes of examination “the inlet of server heat dissipation unit (105)” will be considered - -  an inlet of the server heat dissipation unit (105) - - .
Claim 4, line 4-5, recites “the local resistance provided by the local resistance element”.  However it is unclear as to what “local resistance” is being refereed thereto as there is a lack of antecedent basis for the “local resistance”.  For purposes of examination “the local resistance provided by the local resistance element” will be considered - -  a local resistance provided by the local resistance element - - .
Claim 5, line 3, recites “the flow resistance”.  However it is unclear as to what “flow resistance” is being refereed thereto as there is a lack of antecedent basis for the “flow resistance”.  For purposes of examination “the flow resistance” will be considered - -  a flow resistance - - .
Claim 5, lines 3-4, recite “the flow resistance of the refrigerant of the server heat dissipation unit (105) of each layer is adjusted in the form of series and/or parallel connection of micro-channel heat exchangers”.  However it is unclear “the flow resistance…is adjusted in the form of series and/or parallel connection of micro-channel heat exchangers.  For purposes of examination “the flow resistance of the refrigerant of the server heat dissipation unit (105) of each layer is adjusted in the form of series and/or parallel connection of micro-channel heat exchangers” will be considered - - the flow resistance of the refrigerant of the server heat dissipation unit (105) of each layer is adjusted by using a series and/or parallel connection of micro-channel heat exchangers - - .
Claim 6, line 4, “plate heat exchanger is selected as the heat exchanger”.  However, it is unclear as to what heat exchanger is being referred thereto as there is a lack of antecedent basis for the “heat exchanger”.  For purposes of examination “plate heat exchanger is selected as the heat exchanger” will be considered - - a plate heat exchanger is selected as a heat exchanger - - .
Claim 6, line 5, recites “the servers”.  It is unclear if “the servers” is referring to “the server heat dissipation unit”.  For purposes of examination “the servers” will be considered - - the server heat dissipation units - - .
Claim 6, line 6, recites “each server”.  It is unclear if “each server” is referring to “the server heat dissipation unit”.  For purposes of examination “each server” will be considered - - each server heat dissipation unit - - .
Claim 6, lines 10-11, recite “cools the CPUs the main heating element in the cabinet”.  However it is unclear as to what “the CPUs the main heating element” refers thereto as there is a lack of antecedent basis for “the CPU’s the main heating element”.  For purposes of examination “cools the CPUs the main heating element in the cabinet” will be considered - - “cools the two CPUs in the cabinet - - .
Claim 6, last two lines, recite “in the refrigerant circulation loop included in the high-efficiency integral heat dissipation system of high power density cabinet”.  This is overall unclear and the Examiner is unable to determine what is attempted to be claimed.
Claim 8, line 3, recites “the flow resistance”.  However it is unclear as to what “flow resistance” is being refereed thereto as there is a lack of antecedent basis for the “flow resistance”.  For purposes of examination “the flow resistance” will be considered - -  a flow resistance - - .
Claim 8, lines 3-4, recite “the flow resistance of the refrigerant of the server heat dissipation unit (105) of each layer is adjusted in the form of series and/or parallel connection of micro-channel heat exchangers”.  However it is unclear “the flow resistance…is adjusted in the form of series and/or parallel connection of micro-channel heat exchangers.  For purposes of examination “the flow resistance of the refrigerant of the server heat dissipation unit (105) of each layer is adjusted in the form of series and/or parallel connection of micro-channel heat exchangers” will be considered - - the flow resistance of the refrigerant of the server heat dissipation unit (105) of each layer is adjusted by using a series and/or parallel connection of micro-channel heat exchangers - - .
	Claims 2-8 are rejected to as being dependent from a rejected claim.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein when the vapor compression circulation loop is used, the third passage between the air-cooling evaporator and condenser is cut off, the first passage between the air-cooling evaporator to the compressor is opened, and the liquid-phase refrigerant in the refrigerant storage tank, driven by the liquid pump, enters the throttling device through the first three-way valve to drop in the liquid-phase refrigerant temperature as the liquid phase-refrigerant pressure drops, the low-temperature refrigerant enters the air-cooling evaporator to absorb the heat carried by hot air through phase change in the air-cooling evaporator.
The closest prior art of record Lin (US 2017/0227259) teaches a high-efficiency integral heat dissipation system of high power density cabinet, comprising: a refrigerant circulation loop, and an air circulation loop, wherein: the refrigerant circulation loop includes: a pump-driven two-phase circulation loop (see figure 3) including a refrigerant storage tank (110), a liquid pump (112), a throttling device (140), an air-cooling evaporator (114), a condenser (106), and a plurality of flow control valves (118, 120, 122, 124, 126, 128, 130, 132, 134, 136, 138); and a vapor compression circulation loop (see figure 2) including the refrigerant storage tank (110), the liquid pump (112), the throttling device (140), the air-cooling evaporator (114), a vapor compressor (104), the condenser (106) and the plurality of flow control valves (118, 120, 122, 124, 126, 128, 130, 132, 134, 136, 138), the air circulation loop includes a fan (154), the air-cooling evaporator (114), and an air circulation duct (142) formed by enclosure of the cabinet, wherein when the pump-driven two-phase circulation loop is in use, a first passage connecting air-cooling evaporator to the compressor are cut off, and a third passage with the air-cooling evaporator is opened (see figure 3 showing the compressor being bypassed thereby cutting off the compressor), and liquid phase refrigerant in the refrigerant storage tank, driven by the liquid pump, enters the throttling device and expands in the throttling device (4) to drop in the liquid-phase refrigerant temperature as the liquid phase-refrigerant pressure drops, and the low-temperature refrigerant enters the air-cooling evaporator and absorbs heat carried by hot air through phase change in the air-cooling evaporator (see figure 3 showing the refrigerant flowing through the liquid pump then being expanded by the throttling device and flowing through the air-cooling evaporator), and the refrigerant, after the refrigerant flows through the air-cooling evaporator, becomes gas-liquid two- phase refrigerant, enters the condenser to condense into liquid phase, and the liquid phase refrigerant returns to the refrigerant storage tank, so the refrigerant circulates in the above components in sequence to form a pump-driven two-phase circulation loop in an air-cooling system of the cabinet to continuously dissipate heat through circulation (see figure 3); wherein when the vapor compression circulation loop is used, the third passage between the air-cooling evaporator  is cut off (see figure 2 showing the liquid pump being bypassed thereby cutting off the liquid pump), the first passage between the air-cooling evaporator to the compressor and the second passage with the compressor are opened, and the liquid-phase refrigerant in the refrigerant storage tank, driven by the liquid pump, enters the throttling device to drop in the liquid-phase refrigerant temperature as the liquid phase-refrigerant pressure drops, the low-temperature refrigerant enters the air-cooling evaporator to absorb the heat carried by hot air through phase change in the air-cooling evaporator  (see figure 2 showing the refrigerant flowing through the compressor then being expanded by the throttling device and flowing through the air-cooling evaporator), and the refrigerant, after the refrigerant flows through the air-cooling evaporator, becomes gas-liquid two-phase refrigerant, which reaches an inlet of the compressor (7) through a pipeline, and the gas phase refrigerant enters the compressor to be compressed, and then the compressed refrigerant to enter the condenser and condenses into liquid phase, and then the liquid phase refrigerant returns to the refrigerant storage tank, so that the refrigerant forms a circulation by the vapor compression circulation loop in the air-cooling system of the cabinet to continuously dissipate the heat (see figure 2).  Further, Braunschweig teaches that cooling systems can use various different types of valves including three-way valves and Y three-way valves for metering exactly and precisely flow volumes (para. 0039) of a cooling system.  Further, Kawano teaches a cooling system including a gas-liquid separation processor (24) at an inlet of a compressor (11) to turn a refrigerant into gas phase refrigerant (para. 0068) for accumulating liquid-phase refrigerant as excessive refrigeration (para. 0068)
However, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide wherein when the vapor compression circulation loop is used, the third passage between the air-cooling evaporator and condenser is cut off, the first passage between the air-cooling evaporator to the compressor is opened, and the liquid-phase refrigerant in the refrigerant storage tank, driven by the liquid pump, enters the throttling device through the first three-way valve to drop in the liquid-phase refrigerant temperature as the liquid phase-refrigerant pressure drops, the low-temperature refrigerant enters the air-cooling evaporator to absorb the heat carried by hot air through phase change in the air-cooling evaporator, in combination with all other claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uekusa et al. (JP H1082566 A) teaches a cooling system including a refrigerant circulation including a pump-driven two-phase circulation loop and a vapor-compression circulation loop.
Lin (US 2019/0178548) teaches operating a cooling system using a vapor compression loop and a pump-driven circulation loop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763